Fourth Court of Appeals
                              San Antonio, Texas
                                    March 14, 2018

                                 No. 04-17-00822-CR

                                Robert MARTINEZ Jr.,
                                       Appellant

                                            v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 5, Bexar County, Texas
                                Trial Court No. 307125
                       Honorable John Longoria, Judge Presiding

                                       ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on March 14, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court